DETAILED ACTION
	Claims 1-20 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites the abbreviation “HYPS” without defining this term.  The first instance of an abbreviation in a claim set should be accompanied by the fully spelled out term.  Correction is required.
Claim 13 is objected to because of the following informalities:  the claim is missing a period at the end of the claim.  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the support,” but there is no antecedent basis for this limitation.  Clarification is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Hu et al. (Chem Asian J. 2014, 9, 319-327) in view of Wu et al. (Materials Science and Engineering C 70 (2017) 132-140; of record in IDS), Zhang et al. (Chemosphere 68 (2007) 1058-1066), Kong et al. (8th World Congress Nanocomposites 2008) and Rejeeth et al. (Cancer Nano (2013) 4:127-136).  
As to claims 1-18 and 20, Hu discloses a composition comprising mesoporous spherical silica nanoparticles for use as nanocarriers for drug delivery, the nanoparticles comprising abundant surface silanol groups which allow for integration with other nanoparticles to form composite materials, and wherein the nanoparticles are capped with a chitosan coating to provide a pH-sensitive layer and enhanced biocompatibility (Title, Abstract, and paragraph bridging left and right columns on page 321)).  The coating only comprises chitosan, and therefore is present in the amount of more than 75 wt% of the coating as recited by claim 1 (paragraph bridging left and right columns of page 325).  The silica nanoparticles have a particle size distribution that is monomodal and with an average particle size of approximately 110-120 nm (Figure 1a), which is somewhat above the 50-100 nm range of claim 7.   Hu teaches that the silica nanoparticles were formed via a sol-gel method (page 325, 3rd paragraph).  
	Regarding claim 18, Hu further discloses a method of killing a cancer cell comprising contacting the composition with a cancer cell (page 324).  
	As to claim 9, Hu uses chitosan of “medium molecular weight” (see “Materials” paragraph on page 325), which the skilled artisan would recognize as a term of art used to define chitosan having a molecular weight in the range of 190-310 kDa, which overlaps the recited range.  
	Regarding claim 20, Hu teaches a method of forming the composition by contacting the carrier with chitosan under acidic conditions so as to form the coating, and then contacting the coated carrier with the anti-cancer drug to load the drug into and/or on the composition (paragraph bridging left and right columns of page 325 and first full paragraph of page 325).  
As to claims 1-18 and 20, Hu does not further expressly disclose the presence of a metal ferrite of formula MFe2O4 as part of the carrier (claim 1) such as a copper ferrite of claims 2-4 and wherein the metal ferrite has a particle size within the range of claim 8 or is present within the ranges of claim 14.  Nor does Hu disclose that the anti-cancer drug is a drug that contains platinum (claims 1 and 19) such as cisplatin (claims 5-6), and which is present in the amounts recited by claims 5-6, 12, and 15.  Nor does Hu teach that the silica particles are spherical hybrid plasma sprayed silica particles (“HYPS”) as recited by claim 1, or the saturation magnetization of the carrier as recited by claim 13.  Nor does Hu disclose the pore volume as recited by claim 11.  
	Wu discloses nanocarriers for the anti-cancer drug doxorubicin comprising an Fe3O4 nanoparticle core and a mesoporous silica shell (Abstract).  The nanocarriers are wrapped with chitosan in order to inhibit premature drug release via a pH-sensitive controlled release mechanism, since the acidic environment of tumor tissue promotes the degradation of chitosan, thereby allowing release of the drug (page 233, 2nd paragraph). The purpose of the Fe3O4 nanoparticles is to allow for directing the nanocarrier to the tumor using an external magnetic field (page 233, 2nd paragraph and paragraph bridging left and right columns on page 137).  The nanoparticles were found to be practically nontoxic (Abstract) and have an average particle size of 7.91 nm (Figure 2b), which is within the range of claim 8.  Wu teaches that standard chemotherapy uses a high dose of drug to efficiently kill cancer cells, which results in numerous negative side effects such as cardiotoxicity and tumor drug resistance due to the inability to target cancerous cells over normal cells, and that drug delivery systems such as the one taught therein can inhibit tumor growth while minimizing these side effects (page 133, 1st paragraph).  
 Zhang discloses the synthesis and testing of a composite material comprising one of three metal oxides:  copper (II) oxide, cuprite, and spinel copper ferrite (i.e., CuFe2O4, which is a “metal ferrite” of claims 1 and 2-4 and wherein the Cu is present in an amount within the 15-45 wt% range recited by claim 1), and discovered that only the latter copper oxide is magnetic (Abstract and page 1060, last full paragraph).  Zhang synthesized several different composites using the copper ferrite, some of which have a saturation magnetization within the range recited by claim 13 (Table 1).  
Kong is directed to the plasma synthesis of nanoparticles (title), and discloses the use of a hybrid plasma spray technique to generate silica nanoparticles (page 7).  Kong teaches that this technique possesses advantages relative to other methods of forming nanoparticles, because the high temperature and anhydrous conditions of plasma synthesis allows for the formation of particles having unique and desirable surface properties and morphology that are critical to their performance in materials applications (paragraph bridging pages 2-3).  
Rejeeth discloses that the safety and efficacy of the anti-cancer drug cisplatin can be improved by use of a nanoparticle drug carrier because tumors have enhanced permeability and retention effect for particles in the size range of 50-100 nm, which allows for tenfold or higher drug concentration in the tumor relative to administration of the free drug (paragraph bridging pages 127-128).  Rejeeth discloses a specific nanoparticle carrier system in which silica nanoparticles having a size of 20-90 nm are cis-platin functionalized (Abstract), and teaches that said carrier system is able to impair metabolic activity in an MCF-7 cancerous cell line (Section 3.5).  Rajeeth does not require the presence of any other anti-cancer drug in the carrier system, thereby readin on the “at least 75 wt% cisplatin” range of claim 6.
As to claims 1-18 and 20, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the chitosan-capped mesoporous silica nanoparticle drug delivery system of Hu by contacting the silica nanoparticles with the copper ferrite nanoparticles so as to form a composite that is then capped with the chitosan coating to form irregular spheroidal composite particles comprising an outermost layer of the chitosan coating in direct contact with the composite particles, because Wu teaches that the incorporation of magnetic nanoparticles such as Fe3O4 nanoparticles into a silica-based drug nanocarrier allows for targeting the delivery of the drug to tumor tissue using an external magnetic field, resulting in reduced side effects of the drug treatment, and Zhang teaches that copper ferrite is another example of an iron-based oxide that is also magnetic, such that the skilled artisan reasonably would have expected that it could serve as a magnetic nanoparticle in the Hu composition.  Such a modification is merely the combining of prior art elements according to known methods to yield predictable results, which is prima facie obvious.  MPEP 2143.  
It further would have been prima facie obvious to select cisplatin as the sole anti-cancer drug instead of doxorubicin, because Rajeeth teaches that cisplatin is another example of an anti-cancer drug whose safety and efficacy can be improved by delivering it using a silica nanoparticle carrier system, such that the skilled artisan reasonably would have expected that the silica nanoparticle delivery system of Hu could be used to deliver cisplatin in addition to doxorubicin.  Such a modification is merely the substitution of one known prior art element for another according to known methods to yield predictable results, which is prima facie obvious.  MPEP 2143.  
It further would have been obvious to form the silica nanoparticles using a hybrid plasma spray method, because Kong expressly teaches that it is possible to do so, and further teaches that plasma spray drying methods are advantageous in that they allow for the formation of particles with desirable surface properties.  Such a modification is merely the simple substitution of one known element for another to obtain predictable results, which is prima facie obvious.  MPEP 2143.  
It further would have been obvious to select amounts of the silica nanoparticles, metal ferrite, chitosan coating, and cisplatin drug to arrive at amounts within the ranges recited by claims 1, 10-11, 14, and 16, because said amounts are result effective variables that will affect the ability of the silica nanoparticles to carry the cisplatin, the ability of the metal ferrite to target the composition to a tumor tissue upon application of a magnetic field, the ability of the chitosan to prevent premature release of the cisplatin, and the ability of the cisplatin to provide therapeutic anti-cancer properties to the composition.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, it further would have been prima facie obvious to select silica nanoparticles having an average size within the recited range, because Rajeeth teaches that tumors have enhanced permeability and retention effect for particles in the size range of 50-100 nm, which allows for tenfold or higher drug concentration in the tumor relative to administration of the free drug, and discloses that a nanoparticle carrier system in which silica nanoparticles having a size of 20-90 nm are cis-platin functionalized was found effective against a cancer cell line, such that the skilled artisan would have been motivated to use such particle sizes for the Hu silica nanoparticles.  
As to claim 8, it further would have been prima facie obvious to select copper ferrite particles having an average size within the recited range, because Wu discloses that the iron oxide nanoparticles for use in magnetic targeting in the nanoparticle drug delivery system taught therein possessed average particle sizes within the claimed range, such that the skilled artisan would have been motivated to use copper ferrite particles that have a similar size range in the Hu drug delivery system.  
Regarding claims 12 and 15, it further would have been prima facie obvious to optimize the amount of the cisplatin to arrive at an amount within the recited ranges, since said amount is a result effective variable that will affect the therapeutic efficacy of the composition.  
Regarding claim 11, the resulting modified prior art composition is viewed as possessing the recited pore volume, since it comprises the same ingredients recited by the claims and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
As to claim 13, the resulting modified prior art composition is viewed as possessing the saturation magnetization range of claim 13, since it comprises the same ingredients recited by the claims and a product cannot be separated from its properties, including the same magnetic copper ferrite which Zhang discloses can possess a saturation magnetization within the recited range.  
As to claim 17, the resulting modified prior art composition is viewed as possessing the drug release properties recited by the claim, since it comprises the same ingredients recited by the claims and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Claim 19 is rejected under 35 U.S.C. 103 as unpatentable over Hu et al. (Chem Asian J. 2014, 9, 319-327) in view of Wu et al. (Materials Science and Engineering C 70 (2017) 132-140; of record in IDS), Zhang et al. (Chemosphere 68 (2007) 1058-1066), Kong et al. (8th World Congress Nanocomposites 2008) and Rejeeth et al. (Cancer Nano (2013) 4:127-136) as applied to claims 1-18 and 20 above, and further in view of Lopez-Ramon (Journal of Colloid and Interface Science 511 (2018) 193-202).  
The teachings of Hu, Wu, Zhang, Kong and Rejeeth are relied upon as discussed above, but they do not further expressly disclose that the carrier is in a calcined form when contacting it with the cisplatin.  
Lopez-Ramon discloses the effect of calcination temperature on the crystalline phase formation and transformation of a copper ferrite (Title and Abstract).  The reference discloses that three phases were present:  CuFe2O4, CuO, and Cu2O, but after calcination at 400 degrees Celsius, the Cu2O disappeared and the amount of CuFe2O4 increased (page 197, 1st full paragraph).  Lopez-Ramon reports that the copper ferrite showed substantial magnetic behavior (paragraph bridging left and right columns on page 201).  
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of making composite particles taught by Hu, Wu, Zhang, Kong and Rejeeth as combined supra by calcining the carrier prior to contacting it with the cisplatin, since Lopez-Ramon teaches that doing so will increase the amount of the CuFe2O4, which is the compound taught by Zhang as being magnetic and therefore the form that is suitable for imparting the ability to target the drug delivery system to tumor tissue using an external magnetic field.  
Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Jermy et al. (US Pat. Pub. 2020/0338122).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to claims 1-20 Jermy discloses a nanoformulation comprising a carrier comprising mesoporous silica nanoparticles having a particle size of about 80 nm and spinel ferrite nanoclusters comprising CFe2O4 (claims 1-4) in the amount of 15-50 wt% by total weight (claims 1 and 14), and cisplatin (claims 5-6) encapsulated within pores of the nanoformulation in the amount of 0.01-10 mmol/g which encompasses the range of claim 12, the formulation having a saturation magnetization of 1-18 emu/g (claim 13) and a pore volume of 0.05-0.3 cm3/g (claims 1-4 and 6-9 of Jermby).  The silica particles are spherical HYPS particles (Example 1 and paragraph 69) having a size of 0.01-3 microns (paragraphs 68-69), which encompasses the range of claim 7. The particles may be monodisperse which will result in a monomodal distribution of claim 7 (paragraph 71). The carrier is wrapped by a chitosan coating and nothing else (thereby reading on the at least 75% range of claim 1) and is formed by contacting the carrier with the chitosan under acidic conditions as recited by claim 20 (Example 2).  The chitosan has a molecular weight of 5-100 kDa (pagraph 107), which overlaps the range of claim 9.  As to claims 18-20, Jermby further teaches a method of preparing the nanofomulation by calcining the copper ferrite to form a nanoformulation that is mixed with the platinum drug (claim 11 of Jermby), as well as a method of treating cancer by administering the formulation to a subject in need (claims 15 and 17-19 of Jermby), which will result in contacting the formulation with a cancer cell and killing it as recited by claim 20.  The carrier is calcined prior to loading with the platinum drug (Example 1).   The formulation releases at least 85% of the platinum drug within 24-80 hours which is within the range of claim 17 (paragraph 118).  
As to claims 1-20, although Jermby does not further expressly disclose the amounts of the HYPS silica and metal ferrite by total carrier weight (claim 1) nor the total amount of the coating (claim 10) or the amount of metal ferrite plus silica in the coating (claim 11) nor the amount of platinum drug in the coating by weight (claim 15) or total amount of the carrier, coating, and drug by weight (claim 16), it would have been prima facie obvious to optimize these amounts to arrive at the claimed ranges, since the amounts of silica particles, metal ferrite, and drug are result effective variables that will influence the ability of the silica to serve as a carrier for the drug, the ability of the metal ferrite to allow for targeting of the composition using a magnetic field, and the ability of the drug to exert therapeutic efficacy against cancer.  discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although Jermby does not disclose the average particle size of the copper ferrite as recited by claim 8, it would have been prima facie obvious to use such particle sizes because Jermby teaches that particle size influences the magnetization saturation (paragraph 172), and teaches that prior art metal ferrites were reported to have a size range of 9-17 nm (paragraph 9) which overlaps the claimed range and which would have motivated the skilled artisan to optimize the particle size using the disclosed prior art range of 9-17 nm as a starting point.  
Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Jermy et al. (US Pat. Pub. 2022/0072034).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Jermy discloses a method of treating a proliferative disorder comprising administering a nanoformulation comprising mesoporous silica nanoparticles have a particle size of about 80 nm (claim 7) and spinel ferrite nanoclusters comprising CFe2O4 (claims 1-4)  in the amount of 25-35 wt% by total weight (claim 14), and cisplatin (a platinum anti-cancer drug of claims 1 and 5-6) encapsulated within pores of the nanoformulation in the amount of 0.01-10 mmol/g (claim 12), the formulation having a saturation magnetization of 1-18 emu/g (claim 13) and a pore volume of 0.05-0.3 cm3/g (claim 11), and wherein the method will result in contacting the composition with a cancer cell and killing it (claim 18)(see claims 4, 6-7, 15 of Jermby).  
The carrier is wrapped by a chitosan coating and nothing else (thereby reading on the at least 75% range of claim 1) and is formed by contacting the carrier with the chitosan under acidic conditions as recited by claim 20 (Example 2).  The chitosan has a molecular weight of 5-100 kDa (paragraph 107), which overlaps the range of claim 9.  As to claims 18-20, Jermby further teaches a method of preparing the nanofomulation by calcining the copper ferrite to form a nanoformulation that is mixed with the platinum drug (paragraph 24).  The carrier is calcined prior to loading with the platinum drug (Example 1).   The formulation releases at least 85% of the platinum drug within 24-80 hours which is within the range of claim 17 (paragraph 118).  
As to claims 1-20, although Jermby does not further expressly disclose the amounts of the HYPS silica and metal ferrite by total carrier weight (claim 1) nor the total amount of the coating (claim 10) or the amount of metal ferrite plus silica in the coating (claim 11) nor the amount of platinum drug in the coating by weight (claim 15) or total amount of the carrier, coating, and drug by weight (claim 16), it would have been prima facie obvious to optimize these amounts to arrive at the claimed ranges, since the amounts of silica particles, metal ferrite, and drug are result effective variables that will influence the ability of the silica to serve as a carrier for the drug, the ability of the metal ferrite to allow for targeting of the composition using a magnetic field, and the ability of the drug to exert therapeutic efficacy against cancer.  discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although Jermby does not disclose the average particle size of the copper ferrite as recited by claim 8, it would have been prima facie obvious to use such particle sizes because Jermby teaches that particle size influences the magnetization saturation (paragraph 172), and teaches that prior art metal ferrites were reported to have a size range of 9-17 nm (paragraph 9) which overlaps the claimed range and which would have motivated the skilled artisan to optimize the particle size using the disclosed prior art range of 9-17 nm as a starting point.  
Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 17/530,002, and in view of Hu et al. (Chem Asian J. 2014, 9, 319-327), Wu et al. (Materials Science and Engineering C 70 (2017) 132-140), Kong et al. (8th World Congress Nanocomposites 2008), and/or Lopez-Ramon (Journal of Colloid and Interface Science 511 (2018) 193-202) where indicated below.  
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited secondary references are relied upon as discussed above.  
Although the reference claims are not identical, they are not patentably distinct because they recite a method of treating a proliferative disorder comprising administering a nanoformulation comprising mesoporous silica nanoparticles have a particle size of about 80 nm and spinel ferrite nanoclusters comprising CFe2O4 in the amount of 25-35 wt% by total weight, and cisplatin encapsulated within pores of the nanoformulation in the amount of 0.01-10 mmol/g, the formulation having a saturation magnetization of 1-18 emu/g and a pore volume of 0.05-0.3 cm3/g.  
Although the reference claims do not recite a chitosan coating, it would have been prima facie obvious to incorporate such a coating using the method of claim 20 since Wu teaches that such a coating can be so formed and will inhibit premature drug release via a pH-sensitive controlled release mechanism.
Although the reference claims do not recite that the silica particles are HYPS particles it would have been prima facie obvious to use such particles in light of Kong’s teaching that plasma spray drying methods are advantageous in that they allow for the formation of particles with desirable surface properties
Although the reference claims do not recite a method for making the composition, it would have been prima facie obvious to form them according to the method of claims 19-20, since Hu teaches forming that a similar composition can be formed by contacting the carrier with chitosan under acidic conditions so as to form the coating, and then contacting the coated carrier with the anti-cancer drug to load the drug into and/or on the composition, and Lopez-Ramon teaches that using the carrier in calcined form, will result in higher amounts of the desired magnetic copper ferrite.  
Regarding the amounts of the ingredients recited by the claims, said amounts are prima facie obvious because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 17/351,758, and in view of Hu et al. (Chem Asian J. 2014, 9, 319-327), Wu et al. (Materials Science and Engineering C 70 (2017) 132-140) and/or Kong et al. (8th World Congress Nanocomposites 2008) where indicated below.  
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited secondary references are relied upon as discussed above.  
Although the reference claims are not identical, they are not patentably distinct because they recite a composition comprising a porous silicate matrix and copper ferrite disposed in the pores, and further comprising an anti-cancer agent such as cisplatin, along with a method of forming the composition by calcining the carrier, and mixing it with the anti-cancer agent, and a method of treating cancer by administering the composition to a subject, which will result in it contacting a cancer cell. 
Although the reference claims do not recite a chitosan coating, it would have been prima facie obvious to incorporate such a coating using the method of claim 20, since Wu teaches that such a coating can be so formed and will inhibit premature drug release via a pH-sensitive controlled release mechanism.
Although the reference claims do not recite that the silica matrix is in the form of HYPS particles it would have been prima facie obvious to use such particles in light of Hu’s teaching that the silica matrix in a similar composition may be in the form of silica nanoparticles and Kong’s teaching that plasma spray drying methods are advantageous in that they allow for the formation of particles with desirable surface properties
Regarding the amounts of the ingredients, pore volume, and saturation magnetization ranges recited by the claims, said ranges are prima facie obvious because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-4 of U.S. Pat. No. 11,207,348, and in view of Hu et al. (Chem Asian J. 2014, 9, 319-327), Wu et al. (Materials Science and Engineering C 70 (2017) 132-140), Zhang et al. (Chemosphere 68 (2007) 1058-1066), Kong et al. (8th World Congress Nanocomposites 2008), Rejeeth et al. (Cancer Nano (2013) 4:127-136), and/or Lopez-Ramon (Journal of Colloid and Interface Science 511 (2018) 193-202) where indicated below.  
The teachings of the cited secondary references are relied upon as discussed above.  
Although the reference claims are not identical, they are not patentably distinct because they recite a nanoformulation comprising mesoporous silica nanoparticles having a particle size of about 80 nm and spinel ferrite nanoclusters comprising CFe2O4 in the amount of 25-35 wt% by total weight, and cisplatin encapsulated within pores of the nanoformulation in the amount of 0.01-10 mmol/g, the formulation having a saturation magnetization of 7-15 emu/g and a pore volume of 0.05-0.3 cm3/g.  
Although the reference claims do not recite a chitosan coating, it would have been prima facie obvious to incorporate such a coating using the method of claim 20 since Wu teaches that such a coating can be so formed and will inhibit premature drug release via a pH-sensitive controlled release mechanism.
Although the reference claims do not recite that the silica particles are HYPS particles it would have been prima facie obvious to use such particles in light of Kong’s teaching that plasma spray drying methods are advantageous in that they allow for the formation of particles with desirable surface properties
Although the reference claims do not recite a method for making the composition, it would have been prima facie obvious to form them according to the method of claims 19-20, since Hu teaches forming that a similar composition can be formed by contacting the carrier with chitosan under acidic conditions so as to form the coating, and then contacting the coated carrier with the anti-cancer drug to load the drug into and/or on the composition, and Lopez-Ramon teaches that using the carrier in calcined form, will result in higher amounts of the desired magnetic copper ferrite.  
Although the reference claims do not recite a method of killing a cancer cell, it would have been prima facie obvious to contact the composition with a cancer cell to kill it in light of Hu’s teaching that mesoporous silica nanoparticles comprising an anti-cancer drug can be used to kill cancer cells and Zhang’s teaching that copper ferrite can be used to target an anti-cancer formulation via an external magnetic field.  
Regarding the amounts of the ingredients and ranges recited by the claims, said amounts are prima facie obvious because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        


/Patricia Duffy/Primary Examiner, Art Unit 1645